Citation Nr: 0911868	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-29 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1963 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a chronic left ankle disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for a chronic left ankle 
disorder.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Veteran contends that his left ankle disorder resulted 
from an injury during his military service.  He alleges that 
he injured his left ankle when he jumped back into his 
foxhole during a mortar attack in Vietnam.  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed injury is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed injury is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
injury.  38 C.F.R. § 3.304(f) (2008).

The Veteran engaged in combat with the enemy during his 
service as is shown by his military record and the award of 
the Combat Action Ribbon.  Receipt of that award constitutes 
conclusive evidence of engagement in combat.  38 U.S.C.A. 
§ 1154(b) (West 2002).

The Veteran's service medical records are negative for 
complaints of or treatment for any ankle injury.  Post-
service private treatment records note that the Veteran's x-
rays are indicative of a prior injury to the left ankle.  The 
private physician stated that the Veteran's left ankle 
disorder is likely related to chronic changes from previous 
injuries.  However, his more recent treatment was 
attributable to an intervening fracture of the lateral 
malleolus.  The Board finds that these records do not provide 
a clear diagnosis, nor do they draw a conclusion as to 
whether the Veteran's current left ankle disorder is related 
to any incident in service in order to provide the necessary 
degree of certainty required for medical nexus evidence.  
Bloom v. West, 12 Vet. App. 185 (1999).  

In a March 2009 statement, the Veteran's representative 
indicated that the Veteran has not been afforded a VA 
examination and requested that the VA conduct an orthopedic 
examination.  Because no clear diagnosis has been 
established, the Board finds that an examination is in order.  
A VA examination is required if there is any indication that 
the current disability may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
finds that the evidence is sufficient to at least establish a 
possibility that the Veteran's current chronic left ankle 
disorder is related to his military service.  38 C.F.R. 
§ 3.159(c)(4).  Thus, remand is necessary in order to obtain 
a VA examination with a medical opinion as to the diagnosis 
and etiology of the Veteran's current left ankle disorder.

Accordingly, the case is REMANDED for the following actions:

1.	Schedule the Veteran for an 
orthopedic 
examination to for the purpose of 
ascertaining the nature and etiology of 
any left ankle disorder.  The claims 
folder should be reviewed by the 
examiner and that review should be 
indicated in the examination report.  
Specifically, the examiner should 
provide the following opinion:
    
    a)  Diagnose any current left ankle 
disability.
    
    b).  If the Veteran has a current 
left ankle disability, the examiner 
should state whether it is at least as 
likely as not (50 percent probability 
or greater) that any current left ankle 
disability was incurred in or is 
etiologically related to in-service 
injuries of left ankle, as opposed to a 
post-service injury in June 2001.
 
2.  Then, readjudicate the claim for 
service connection for left ankle 
disorder.  If any decision remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or  
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




